      Case 3:10-cr-00014-DHB-BKE Document 399 Filed 05/05/20 Page 1 of 3

                                                                                    FILED
                                                                          U S DISTRICT COUt
                       IN THE UNITED    STATES DISTRICT COURT
                                                                          " AUGUSTA DIV.
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    DUBLIN DIVISION                       20 HSt -5 PH 3: 59
                                                                      CLERK-
UNITED STATES OF AMERICA                                                       SO        . OF GA


        V.                                            OR    310-014-1


KEITH LAMAR       GLOVER




                                      ORDER




        In the present circumstance of the COVID-19 pandemic, inmates

of federal prison facilities are understandably concerned.                                Some

inmates are choosing to file motions with the Court for immediate

release      or   to    accelerate   their   placement       on   home     confinement.

Defendant Keith Lamar Glover has filed such a motion.                               The only

provision by which a federal court can modify an imposed sentence

is 18 U.S.C. § 3582(c).

        Section        3582(c)(I)(A),     commonly         referred       to        as      the

"compassionate release" provision, provides a narrow path for a

defendant in "extraordinary and compelling circumstances" to leave

prison early.          Prior to the First Step Act, only the Director of

the     Bureau     of     Prisons    ("BOP")   could        bring     a     motion          for

compassionate release under this statute.                  However, Section 603(b)

of the First Step Act amended § 3582(c)(1) (A) to permit a defendant

to bring a motion for compassionate release after either exhausting
    Case 3:10-cr-00014-DHB-BKE Document 399 Filed 05/05/20 Page 2 of 3



administrative rights to appeal the BOP's failure to bring such a

motion    or    the    passage     of    thirty      days      from     the   defendant's

unanswered request to the warden for such relief.                             18 U.S.C. §

3582(c)(1)(A).         In this case. Defendant concedes that he has not

complied with this provision, yet he believes it is unnecessary

given    the    "emergency"       nature       of    the    present        circumstances.

However, neither § 3582(c)(1) (A)                nor case law         create     a   special

exception      to this     mandatory process.              Accordingly,       Defendant's

motion is premature.

        Moreover, the Court is constrained to follow the applicable

policy     statements       issued       by    the       United      States     Sentencing

Commission      in    consideration      of    compassionate          release.       See    18

U.S.C. § 3582(c) (1)(A).           The existing policy statement, U.S.S.G.

§   131.13,     provides        that    in     addition        to    the    existence       of

extraordinary        and   compelling         reasons,     the      defendant    must      not

present    a    danger     to   the     safety      of   any    other      person    or    the

community.       Application Note 1 lists three specific examples of

extraordinary and compelling reasons to consider reduction of a

defendant's sentence under § 3582(c)(1)(A): (1) a serious medical

condition;^ (2) advanced age; and (3) family circumstances. Id.



^  Defendant states that he suffers from hypertension and high
blood pressure. However, the Sentencing Commission has clarified
that a "serious physical or medical condition" "substantially
diminishes the ability of the defendant to provide self-care within
the environment of a correctional facility and [is one] from which
he or she is not expected to recover."         U.S.S.G. § 131.13,
      Case 3:10-cr-00014-DHB-BKE Document 399 Filed 05/05/20 Page 3 of 3



n.1(A)-(C).      Defendant has not met the specific criteria for any

of these categories.         The application note also provides a catch-

all category: "As deteirmined by the Director of the Bureau of

Prisons, there exists in the defendant's case an extraordinary and

compelling     reason      other    than,       or    in    combination    with,"     the

aforementioned three categories.                     Id.   n.l(D)   (emphasis added).

The    Court   has   not   been    made    aware       that   the   BOP   Director    has


sanctioned Defendant's early release.                      In short, the Court must

deny Defendant's motion for compassionate release on the merits

because he does not meet the specific examples of extraordinary

and    compelling    reasons       and    the    Director      of   the   BOP   has   not

determined that circumstances outside of these examples exist to

afford him relief.


        Upon the foregoing. Defendant Keith Lamar Glover's emergency

motion for compassionate release (doc. no. 398) ish^-f^by DENIED.

        ORDER ENTERED at Augusta, Georgia, this                           day of May,

2020.




                                                 UNITED STAGES DISTRICT JUDGE




n.l(A)(ii).     Here, Defendant's ailments do not qualify as a serious
medical condition.
